DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2018/0152115), in view of Kha (US 2015/0200597).
Regarding claim 1, Yan discloses a three-phase power apparatus with bidirectional power conversion applied to a battery of an electric vehicle, the three-phase power apparatus [see Figs. 1-8, par 0004, ] comprising: an AC-to-DC conversion unit [110, Figs. 1, 2] having a first bridge arm [Q1-Q4], a second bridge arm [Q5-Q8], and a third bridge arm [Q9-Q12], a first side of the AC-to-DC conversion unit coupled to an AC mains [three phase AC power via input terminals R, S, T, par 0031], a first DC bus coupled to a second side of the AC-to-DC conversion unit [B+, B- terminals, and having a first DC voltage [par 0031 (converts the three-phase AC power into the DC power. The DC power is outputted from a positive DC bus terminal B+ and a negative DC bus terminal B-), a first DC-to-DC conversion unit [120, Figs. 1, 6] having a plurality of power switches [see Fig. 6], the first DC-to-DC conversion unit comprising: an isolated transformer [T1] having a primary side and a secondary side [transformer T1 has  primary side and secondary side], a first bridge arm [Q21-Q24] assembly coupled to the first DC bus [see Fig. 8, output of AC/DC converter 110 (Q1-10) coupled to the first bridge arm Q21-Q24] and the primary side [see Figs. 6, 8], the first bridge arm assembly having a first bridge arm [Q21-Q22] and a second bridge arm [Q23-Q24], and a second bridge arm assembly [Q5-Q8] coupled to the secondary side, the second bridge arm assembly having a first bridge arm [Q5-Q6] and a second bridge arm [Q7-Q8], a second DC bus [Vo terminals, Fig. 6] coupled to the second bridge arm of the 
Yan fails to teach wherein the first DC voltage of the first DC bus and the second DC voltage of the second DC bus are dynamically adjusted according to temperatures of the power switches of the first DC-to-DC conversion unit and the second DC-to- DC conversion unit.
Kha teaches a control circuit and a method are provided for regulating an output voltage of a switched mode power supply for at least one switch, the method includes generating a control signal for at least  one power switch, and determining if a temperature within the switched mode power supply is above a threshold temperature, adjusting the reference voltage to adjust the duty cycle of the control signal for the at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kha into DC/DC conversions of Yan in order to keep power switches of DC/DC conversions are working in temperature range for increasing life span of the power switches.
Regarding claim 2, the combination including Yan further discloses wherein the second DC-to-DC conversion unit is a non-isolated conversion circuit [130 @ Figs. 7-8, par 0031].
Regarding claim 3, the combination including Yan further discloses wherein the AC-to-DC conversion unit is a three-level converter [see Fig. 2]; when a power flow direction of the three-phase power apparatus is from the AC mains to the battery [par 0029].
Regarding claim 4, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the battery to the AC mains, the AC-to- DC conversion unit is controlled in a three-level manner [par 0029-0031].
Regarding claim 5, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the AC mains to the battery [par 0029], and the second DC/DC converter is used as buck/boost converter [0034].
Regarding claim 6, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is from the battery to the AC mains [par 0029], and the second DC/DC converter is used as buck/boost converter [0034].
Regarding claim 7, the combination including Yan further discloses wherein when a power flow direction of the three-phase power apparatus is delivered from the battery and in a standalone operation, the AC-to-DC conversion unit is controlled in a three-level manner [par see Figs. 1-5, par 0029-0031]. 
Regarding claim 8, the combination including Yan further discloses wherein the first bridge arm of the AC-to-DC conversion unit comprises a first power switch [Q1], a second power switch [Q2] connected to the first power switch in series [see Fig. 2], and a first diode [D1] coupled to a common contact connected between the first power switch and the second power switch [see Fig. 2], and comprises a third power switch [Q3], a fourth power switch [Q4] connected to the third power switch in series [see Fig. 2], and a second diode [D2] coupled to a common contact connected between the third power switch and the fourth power switch [see Fig. 2]; the second power switch is coupled to the third power switch and commonly connected at a first contact [node between switch Q2, Q3 and input terminal  R via inductor L1], and the first diode is coupled to the second diode and commonly connected at a potential neutral point [neutral node coupled between D1, D2 and node between capacitors CBH and CBL, Fig. 2]; the second bridge arm of the AC-to-DC conversion unit comprises a fifth power switch [Q5], a sixth power switch [Q6] connected to the fifth power switch in series [see Fig. 2], and a third diode [D3] coupled to a common contact connected between the fifth 
Regarding claim 9, the combination including Yan further discloses wherein the first bridge arm of the first bridge arm assembly of the first DC-to-DC conversion unit comprises a first power switch [Q21] and a second power switch [Q22] connected to the first power switch in series [see Fig. 6], and the first power switch and the second power 
Response to Arguments





Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.